                                                                                                                            Rev (3-2018)
                                         United States Bankruptcy Court
                                            Southern District of Alabama
 
 
    IN RE:                                                                          
             Kelvin Pettaway                                                       Case No.   19-10987
 
            DeRhonda Brown                                                         Chapter 13
 
    SSN: XXX-XX- 0342                                SSN: XXX-XX- 7357
 
    Date:   5/1/2019
 

                                                   CHAPTER 13 PLAN
                                                  Check if this is an Amended Plan ✔
 
 
    CREDITOR’S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should read this and other documents sent to you carefully
    and discuss them with your attorney.
 
    TO FILE AN OBJECTION TO CONFIRMATION. Objections to Confirmation must be filed electronically at the Bankruptcy
    Court’s website at www.alsb.uscourts.gov, or you may scan the documents into the ECF system at the courthouse. Objections to
    Confirmation must be filed seven (7) days before the confirmation hearing.
 
    PROOFS OF CLAIM. Proofs of claim must be filed electronically at the Bankruptcy Court’s website at www.alsb.uscourts.gov, or you
    may scan the documents into the ECF system at the courthouse.
 
    THIS PLAN DOES NOT ALLOW CLAIMS. Creditors must file a Proof of Claim to be paid.

        MOTION TO EXTEND PLAN                                                  ✔       INCLUDED                   NOT INCLUDED
        NONSTANDARD PROVISIONS, SET OUT IN PART 12(d)                          ✔       INCLUDED                   NOT INCLUDED

    1. PAYMENT AND LENGTH OF PLAN
            60
    For _____ months Debtor(s) will make regular monthly payments to the trustee as follows:

    $       440.00             per month for    60     months

    and $                      per month for           months. Insert additional lines if needed.

    Plan payments shall be paid directly to the Chapter 13 Trustee at the following address: P.O. Box 1779, Memphis, TN 38101-1779. The
    Chapter 13 Trustee shall pay the filing fee from Plan payments.
 
    2. SECURED PRECONFIRMATION ADEQUATE PROTECTION PAYMENTS AND PAYMENTS TO LESSORS
 
    The Debtor proposes that the Trustee make adequate protection payments, or payments to lessors prior to the confirmation of this Plan,
    pursuant to §1326(a)(1) as follows:
 
 
                                                                                                               
                        CREDITOR                                    COLLATERAL DESCRIPTION                        AMOUNT OF MONTHLY
                                                                                                                      PAYMENT
                 US Bank National Assoc                               2011 Chevy Camero                                 128.00
                        Titlemax                                2001 Lexus GS 300/GS 430                                 30.00
                                                                                                               
                                                                                                               
                                                                                                               


                                                                     1
            Case 19-10987           Doc 21        Filed 05/01/19 Entered 05/01/19 13:42:37                          Desc Main
                                                    Document     Page 1 of 4
    The Trustee shall commence making such payments to creditors holding allowed claims secured by an interest in real and personal
    property or leases of real and personal property consistent with the Trustee’s distribution process and only after the timely filing of
    a proof of claim by such creditor. In the event of preconfirmation conversion and/or dismissal, all adequate protection payments
    received by the Trustee shall be distributed to creditors as so designated. The Trustee shall receive the percentage fee fixed under
    28 U.S.C. §586(e) on all adequate protection payments. Upon confirmation the treatment of such claims will be governed by Sections
    3 and 5.

    3. POST-CONFIRMATION SECURED ALTERNATE MONTHLY PAYMENTS
 
    The debtor proposes that the Trustee make the following Alternate Monthly Payments (AMP) beginning on the first distribution after
    entry of a Confirmation Order and until such time as the Attorney’s fees provided for in Section 4 are paid in accordance with
    Amended Local General Order No. 4.
 
 
                                                                                                                      
                          CREDITOR                                       COLLATERAL DESCRIPTION                             AMOUNT OF AMP
                                                                                                                              PAYMENT
               US Bank National Assoc                                       2011 Chevy Camero                                   128.00
                          Titlemax                                   2001 Lexus GS 300/GS 430                                   30.00
                                                                                                                      
                                                                                                                      
                                                                                                                      
 
 
    4. ATTORNEY’S FEES FOR DEBTOR(S)’ BANKRUPTCY COUNSEL
 
    The following attorney’s fees shall be paid by the Trustee pursuant to Amended Local General Order No. 4.
 
 
     
                    DEBTOR’S COUNSEL                                               TOTAL FEE

     Orr   & Almond, Attorneys at Law                                             $4000.00
 
    5. SECURED BY COLLATERAL
 
    Unless otherwise ordered by the Court, the Trustee shall treat the secured claim(s) listed in this section on the terms and conditions set
    forth herein. Any portion of a secured claim that exceeds the amount(s) set forth in this section shall be paid as a general
    unsecured claim pursuant to Section 9.
 
 
                                                                                                                 
                          CREDITOR                                 COLLATERAL               SECURED CLAIM           INTEREST         §1325(a)(5)
                                                                   DESCRIPTION             AMT PAID THROUGH           RATE
                                                                                                 PLAN
              US Bank National Assoc                        2011 Chevy Camero                  12,800                    6.75        305.03
                         Titlemax                           2001   Lexus GS 300/GS 430          3,500                    6.75         83.41
                                                                                                                                  
                                                                                                                                  
                                                                                                                                  
    Debtor shall pay all other allowed secured creditors in full pro-rata after payments set forth in Sections 5 and 6.
 
    6. DOMESTIC SUPPORT OBLIGATIONS
 
    The Debtor proposes that the Trustee shall pay the following pre-petition Domestic Support Obligations (DSO) pursuant to §507(a)(1)
    unless the claimant agrees or the Court orders otherwise. The DSO creditor shall receive the proposed AMP payment along with
    the secured creditors listed in Section 3. Once the Attorney’s fees are paid in full, the DSO creditor shall be paid the proposed
    preference payment along with secured creditors listed in Section 5. The Debtor shall directly pay all Domestic Support Obligations
    that become due after the filing of the petition.
 
 
                                                                           2
           Case 19-10987              Doc 21         Filed 05/01/19 Entered 05/01/19 13:42:37                               Desc Main
                                                       Document     Page 2 of 4
     
                                  CREDITOR                                       SCHEDULED              AMOUNT OF                PREFERENCE
                                                                                 ARREARAGE             AMP PAYMENT                 PAYMENT

                                      None                                                                                   
                                                                                                                             


    7. CURING DEFAULTS AND MAINTAINING DIRECT PAYMENTS
 
        Debtor shall maintain the following monthly payments and pay them directly to creditor. Trustee shall pay the allowed claims
        for arrearages at 100% pro-rata through this Plan after payments set forth in Sections 5 and 6.
 
 
                                                                                                                                SCHEDULED
                            CREDITOR                          COLLATERAL DESCRIPTION              DIRECT PAYMENT                ARREARAGE 
                              None                                                                                       
                                                                                                                         
                                                                                                                         
                                                                                                                         
 
 
    8. PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)
 
    The Debtor will pay all priority claims pursuant to §1322(a)(2) in full, pro rata unless claimant expressly agrees otherwise.
 
 
                                                                                                                    
                            CREDITOR                                             TYPE OF PRIORITY                      SCHEDULED AMOUNT
                              None                                                                                  
                                                                                                                    
                                                                                                                    
 

    9. UNSECURED CLAIMS
 
    Allowed non-priority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to
    be determined by the Trustee for the number of months set forth in Section 1. No interest shall be paid on general unsecured claims.
 
    10. SURRENDERED PROPERTY
 
    Debtor surrenders the following collateral. Upon confirmation, the automatic stay (under §§ 362(a) and 1301 (a)) is lifted as to
    surrendered collateral. Any claim submitted by such creditor will receive no distribution under this Plan until an unsecured proof of
    claim is filed by such creditor.
 
 
                    CREDITOR                                                      COLLATERAL DESCRIPTION

                      None                    
                                              
                                              
                                              
    11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
 
        Executory contracts and/or leases receive the following designated treatment. For all executory contracts or unexpired leases being
        assumed by the Debtor pursuant to this Plan, the Debtor shall make all pre-confirmation § 1326 adequate protection payments directly to
        the creditor pursuant to the terms of the contract. For all contracts assumed, the Debtor shall continue to make all payments directly to
        the creditor pursuant to the terms of the contract following the confirmation of the Debtor’s Plan.
 
 

                                                                             3
             Case 19-10987              Doc 21        Filed 05/01/19 Entered 05/01/19 13:42:37                              Desc Main
                                                        Document     Page 3 of 4
                                                                       PROPERTY
                CREDITOR                                                                                      REJECT              ASSUME
                                                                      DESCRIPTION

                                                                                                                              
                                                                                                                              
 
        Prepetition lease arrears shall be paid directly to creditor by Debtor(s) on all assumed leases. Claims filed on rejected
        leases shall be treated as general unsecured claims.

    12. OTHER PLAN PROVISIONS AND MOTIONS
 
    (a)         Property of the Estate
                Property of the Estate shall re-vest in the Debtor(s) upon discharge or dismissal of the case. Proceeds from any potential or
                pending cause of action or other asset not yet liquidated are property of the Estate and must be paid to the Chapter 13 Trustee
                pending further order of the Court.
 
    (b)         Direct Payment by Debtor
                Secured creditors and lessors to be paid directly by the Debtor(s) and/or Co-Debtors may continue to mail to Debtor(s) the
                customary monthly notices or coupons notwithstanding the automatic stay.
 
    (c)         Exemption Limitations
                The Debtor(s)’ exemptions in real and personal property are specifically limited to those allowed under applicable state and
                federal laws. To the extent that Debtor(s)’ asset values exceed allowable exemption limits, the non-exempt portions shall be
                Property of the Estate and subject to distribution by the Trustee. The terms of this provision shall not be construed to limit or
                abrogate the rights of parties in interest to object to exemptions pursuant to the Bankruptcy Code, or in any way limit the
                Debtor(s)’ rights regarding the postpetition equity accrual of assets.
 
    (d)         Other Provisions of the Plan Not Elsewhere Described:
 
                Debtor will continue to pay pre-petition and post-petition electric service debt in the ordinary course
 
 
 
                of business in lieu of posting a deposit as adequate assurance of future payment under section 366
 
 
                of the U.S. Bankruptcy Code. Debtor acknowleges and agrees that the automatic stay does not bar
 
 
                Alabama Power Company's efforts to collect pre-petition and post-petition utility service debt.
 
 
 
 
 
                /s/ Kelvin Pettaway                                                            5/1/2019
 
                DEBTOR’S SIGNATURE                                                             DATE
 
                /s/ DeRhonda Brown                                                             5/1/2019
 
                DEBTOR’S SIGNATURE                                                             DATE
 
                /s/ Alexander P. Almond, III                                                   5/1/2019
 
                DEBTOR’S COUNSEL’S SIGNATURE                                                   DATE




                                                                          4
             Case 19-10987             Doc 21           Filed 05/01/19 Entered 05/01/19 13:42:37                         Desc Main
                                                          Document     Page 4 of 4
